Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches various ways of attaching and hanging cables in different environments,  including many examples of using an base to fit with an end effector of various taypes and using cable ties to attach the base to structures such as poles.  It is also known to use plastic or other insulating materials to reduce PIM in their construction.  The prior art does not disclose as a whole a low-PIM cable hanger assembly, comprising: a low-PIM universal base comprising an end effector receptacle and a mounting adapter shaped to mount to a support structure; an end effector comprising a fitting shaped to fit within the end effector receptacle of the universal base; at least one cable tie looped around a portion of the support structure, a portion of the universal base, and a portion of the end effector attaching the end effector to the universal base and also attaching the end effector and the universal base to the support structure.
When incorporating the limitations of each respective claim as a whole and in combination, none of the prior art disclose the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648